Exhibit 10.02

 

[g32321kki001.jpg]

 

2007 Management Incentive Plan: Dustin McDulin

 

I.             Objectives:

 

The Wornick Company believes that leadership and motivation of the Company’s key
managers are critical to re-establishing the Company’s leadership in the
industry.  The Company has a responsibility for ensuring that the individuals in
key management positions perform at a high level and that they are compensated
in a manner that furthers the Company’s business strategies and align their
interests with investors of The Wornick Company. The following principles
provide a framework for the compensation program for these key employees:

 

·                  Provide incentive to manage in a manner in which the employee
has a stake in the companies results and aligns his interest to the interest of
the companies investors

 

·                  Retention of those with leadership abilities and skills
necessary for building long-term corporate value.

 

·                  Establish standards of ethical business conduct, leadership
and competencies.

 

·                  Maintain a significant portion of total compensation at risk.

 

For these purposes the company has approved the 2007 Management Incentive Plan
for Key Management which is intended to align total compensation of key manger
by linking individual compensation to overall corporate performance. The Company
will establish and administer a 2007 Incentive Program as follows:

 

II.            Definitions:

 

Participation – To participate fully in the incentive program a person must be
employed by The Wornick Company for 1,000 hours of service during the Award
Period, be employed at the time of payment, and be excluded from specific
provisions of entitlement to overtime pay under the specific provisions of
federal and state laws. An employee will participate on a pro-rated bases if
they have less then 1,000 hours of service, but were hired prior to
September 30, 2007.

 

Hours of Service – means each hour for which an Employee is paid, or is entitled
to payment, for the performance of duties for the Employer.

 

Award Period – means the calendar year from January 1 through December 31, 2007.

 

Base Pay – the employee’s base pay at the end of the Award Period, but it does
not include any special forms of compensation such as incentives, commissions,
or other bonuses.

 

--------------------------------------------------------------------------------


 

III.          Participant Eligibility:

 

Eligibility – A Participating Employee will be eligible to receive an award if
employed as a  full-time salaried employee as of September 30, 2007 and as of
the day of payment and shall have worked at least 1,000 hours during the Award
Period.

 

Partial Award Consideration – If a Participating Employee dies, retires or
becomes disabled as of March 1, 2008 of the current Award Period but has worked
at least 1,000 hours during the Award Period, the Participating Employee or his
or her estate shall receive an award amount of 100% of the amount the
participating employee would have received had employment continued until the
last day of the Award Period. An employee who for any other reason ceases to be
employed by the company during the Award Period or prior to the payment date
will not be entitled to any award.

 

IV.          Determination of Annual Awards:

 

A.                                    A maximum bonus payout is established by
the EBITDA performance of The Wornick Company as per the table below:

 

 

 

 

 

EBITDA Target, after incentive payout

 

Employee

 

Title

 

$600,000

 

$1,000,000

 

$2,000,000

 

$3,000,000

 

Dustin McDulin

 

Director of Finance

 

20

%

30

%

40

%

50

%

 

B.                                    Incentive payout will occur on March 7,
2008. The payment will be taxed at the flat IRS rate plus applicable state rates
for bonus payments.

 

C.                                    The calculation of EBITDA will be in
accordance with the historical calculation utilized for public reporting: Net
income plus interest, taxes, depreciation and amortization. If circumstances
arise during the award period that significantly impact the calculation of
EBITDA the company may adjust the calculation at the sole discretion of the
President & CEO so long as it does not negatively impact the incentive
calculation.

 

D.                                    Participation in the incentive plan is
neither a guarantee of future employment by TWC nor a contract of employment.

 

Acknowledgments:

 

 

/s/ Dustin McDulin

 

11/13/07

Participant

 

Date

 

 

 

 

 

 

 

 

 

Manager/Director

 

Date

 

 

 

 

 

 

/s/ Jon Geisler

 

9/23/07

President & CEO

 

Date

 

--------------------------------------------------------------------------------